UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                          ____________

                                          No. 00-30887
                                          ____________


               ROGER R. SMITH,


                                              Petitioner-Appellant,

               versus


               BURL CAIN, Warden, Louisiana State Penitentiary,


                                              Respondent-Appellee.



                          Appeal from the United States District Court
                             For the Eastern District of Louisiana
                                  USDC No. 99-CV-3471-C

                                           April 9, 2001

Before POLITZ and EMILIO M. GARZA, Circuit Judges, and HEAD*, District Judge.

PER CURIAM:**

       Louisiana prisoner Roger R. Smith appeals the district court’s order dismissing his application

for writ of habeas corpus. The district court granted a COA on a single issue: whether Smith’s life

sentence under Louisiana’s multiple-offender statute is excessive in violation of the Eighth

       *
               District Judge of the Southern District of Texas, sitting by designation.
       **
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Amendment.1 We affirm the dismissal of Smith’s habeas application.

        Smith was convicted for selling an undercover officer $20 worth of crack cocaine and was

sentenced under Louisiana’s multiple-offender statute to life in prison; this conviction and sentence

were upheld on direct appeal. See State v. Smith, 734 So.2d 826 (La. Ct. App.), writ denied, 747

So.2d 826 (La. 1999). In reaching its decision, the state appeals court considered and rejected a

claim by Smith that his sentence was constitutionally excessive: “[t]he imposition of life imprisonment

was not excessive in light of the defendant’s prior criminal history and his present conviction for

distribution of cocaine. . . .” Id. at 833-34.

        We defer to the state appeals court’s decision on the merits unless that decision “was contrary

to, or involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). Smith has made no argument to this

effect. Instead, Smith urges that the state court failed to follow its own sentencing jurisprudence.

Allegations of errors of state law are not properly considered in federal habeas review. See 28 U.S.C.

§ 2254(d)(1). Smith does cite one federal case, Rummel v. Estelle, in which the Supreme Court held

that a life sentence for a conviction of obtaining $120.75 by false pretenses under a recidivist statute

that mandated such a sentence for defendants with three felony convictions was not constitutionally

excessive. 445 U.S. 263, 274-76 (1980); see also Harmelin v. Michigan, 501 U.S. 957, 1001, 111

S.Ct. 2680, 115 L.Ed.2d 836 (1991) (life sentence for a defendant who possessed 650 grams of

cocaine was not excessive in violation of the Eighth Amendment). Smith’s mention of Rummel is in

a section of his brief dedicated to an argument that a life sentence was not mandatory in his case, not


        1
                Smith has briefed six other issues; we decline to consider these issues as the COA was
limited to the excessive sentence issue and Smith has not requested an expansion of the COA. See
Lackey v. Johnson, 116 F.3d 149, 152 (5th Cir. 1997).

                                                  -2-
the excessive sentence section. Even with a liberal construct ion that these are related arguments,

however, Smit h does not explain how the state appeals court’s decision might be contrary to the

Supreme Court’s holding in Rummel; rat her, he cites the Fifth Circuit holding in Rummel with no

mention of the procedural history vacating that decision. See Rummel, 568 F.2d 1193 (5th Cir.

1978), vacated on rehearing, Rummel v. Estelle, 587 F.2d 651 (5th Cir. 1978) (en banc).

       Because Smith has not demonstrated that the state appeals court’s decision was contrary to

the Supreme Court’s Eighth Amendment jurisprudence, we affirm the district court’s denial of his

application for a writ of habeas corpus.

       AFFIRMED.




                                               -3-